IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ARTURO ORTIZ,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5565

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
____________________________/

Opinion filed February 25, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Arturo Ortiz, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.